Title: From George Washington to Benjamin Tallmadge, 17 October 1780
From: Washington, George
To: Tallmadge, Benjamin


                  
                     
                     
                           Dear Sir
                      17th October 1780
                  
                  I recd your favr of the 11th with C. Senior’s inclosed.
                     I think you were right in declining an interview at this time, as the enemy
                     would act with more than common rigor just now, should an Officer be taken
                     under circumstances the least suspicious—I should be exceedingly glad to hear
                     from C- Junior, because all my accounts from other quarters are very
                     defective as to the number of troops to be embarked, or, indeed, whether an
                     embarkation is seriously in contemplation. The last acct was of the 13th and
                     it was then said the expedition was delayed for some purpose or other. I am,
                     &c.
                  
                  
                  
               